Citation Nr: 1447792	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-19 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for the service-connected bilateral hearing loss. 

2.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for the service-connected bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1967 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at an August 2014 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the claims file.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

The issue of entitlement to a higher initial rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the August 2014 Board hearing and before a decision by the Board was issued, the Veteran requested to withdraw the appeal for an initial rating in excess of 10 percent for bilateral tinnitus.



CONCLUSION OF LAW

The appeal for a higher initial disability rating in excess of 10 percent for bilateral tinnitus has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As the withdrawn appeal for an initial rating in excess of 10 percent for bilateral tinnitus in this case is decided as a matter of law, no discussion of the duties to notify and assist with respect to this issue is necessary. 

Withdrawal of Tinnitus Initial Rating Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  

In this case, during the August 2014 Board hearing, before a final decision was promulgated by the Board, the Veteran notified the Board, in the presence of the representative, that he wished to withdraw the appeal for higher initial rating in excess of 10 percent for the service-connected bilateral tinnitus.  Accordingly, the Board finds that the Veteran withdrew the appeal as to this issue.  See Beryle v. Brown, 9 Vet. App. 24, 28 (1995) (recognizing that hearing testimony, once reduced to a transcript of the hearing, meets the writing requirement for VA purposes); Tomlin v. Brown, 5 Vet. App. 355 (1993) (hearing testimony before the RO, when reduced to writing, can constitute a notice of disagreement).  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this matter.  Accordingly, given this action by the Veteran, the Board does not have jurisdiction to review the appeal further as to this issue.


ORDER

The appeal for a higher initial rating in excess of 10 percent for bilateral tinnitus, having been withdrawn, is dismissed.


REMAND

Initial Rating for Bilateral Hearing Loss

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

During the August 2014 Board hearing, the Veteran stated that symptoms of bilateral hearing loss have become worse since the October 2012 VA audiology examination.  Because the Veteran is asserting that bilateral hearing loss has increased in severity since the October 2012 VA examination, the Board finds that a remand for an updated VA examination is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the issue of entitlement to a higher initial rating for bilateral hearing loss is REMANDED for the following actions:

1. Schedule the Veteran for the appropriate VA audiology examination to help ascertain the current extent of the service-connected bilateral hearing loss.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed.  The VA audiologist is requested to fully describe the functional effects caused by the bilateral hearing loss disability.

2. Thereafter, readjudicate the issue of higher initial rating for bilateral hearing loss.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC), and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


